Case 5:20-cr-00059 Document 4 Filed 05/12/20 Page 1 of 1 PagelD #: 8

-——
UNITED STATES DISTRICT COURT FOR THE [ -
SOUTHERN DISTRICT OF WEST VIRGINIA
BECKLEY

UNITED STATES OF AMERICA

v. CRIMINAL NO. 5: 20er 00059

21 U.S.C. § 844 (a)
CHRISTOPHER ARNOLD
INFORMATION
The United States Attorney Charges:

On or about February 6, 2020, at the Federal Correctional
Institution at Beckley, at or near Beaver, Raleigh County, West
Virginia, and within the Southern District of West Virginia,
defendant CHRISTOPHER ARNOLD did knowingly and intentionally
possess a quantity of buprenorphine, a Schedule III controlled
substance contained within the medication “Suboxone,” and such
substance was not obtained directly, or pursuant to a valid
prescription or order, from a practitioner while acting in the
course of his professional practice, and such possession was not
otherwise authorized by law.

In violation of Title 21, United States Code, Section 844(a).

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

ay: lm 2X bp

. FIL \
z intemt United States Attorney

Filea: WAY (2, Z2d20

 
